Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Examiner notes 
the Abstract is about 180 words and does not conform to Abstract requirement of a concise description of the technical disclosure. 
 Correction is required.  See MPEP § 608.01(b).

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-18, the claims require a reaction chamber (13), burner (11), gaseous fuel inlets (12), oxygen inlets (18), cracking gas inlets (16), a reaction product outlet (17), and preheating tubes (14):
such that the gaseous fuel inlets (12) and oxygen inlets (18), are routed to burner (11), ignited in a combustion zone, the gas distributor (15), having multiple gas inlets and gas outlets, is arranged on cross section of the reaction chamber (13), the gas inlets being connected to the cracking gas inlet (16) and the gas outlets being connected to the preheating tubes (14), the preheating tubes (14) including a plurality of hollow tubes having openings at both ends: one opening being connected to gas outlet on the gas distributor (15), and the other opening being located in a combustion zone of the gaseous fuel and the oxygen, the preheating tubes (14) being used to pre-heat the 18cracking gas uniformly distributed by the distributor (15) and feed the pre-heated cracking gas to the combustion zone of the gaseous fuel and the oxygen, wherein during the cracking reaction, the reaction product is distributed around the hollow tubes to pre-heat the cracking gas in the hollow tubes.  

A reaction chamber, cracking gas inlets (2), a reaction product outlet (5), oxygen inlets (4), a gas distributor and jet pumps to recirculate the reaction product around the jet pumps, prior to the product being withdrawn from reaction product outlet. 
Consequently Machhammer discloses a similar apparatus for the production of ethene from the dehydrogenation of light hydrocarbons, however does not suggest or teach one of ordinary skill in the art to modify the disclosed apparatus with the combustion zone and heat transfer tubes as claimed by the applicant to arrive at the applicant invention.    
Consequently it is the Examiner position that the claimed inventions are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
This application is in condition for allowance except for the following formal matters: 
Objection to the Abstract.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C VALENCIA whose telephone number is (571)270-7709.  The examiner can normally be reached on Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571 272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JUAN C VALENCIA/Examiner, Art Unit 1771                     

/Randy Boyer/
Primary Examiner, Art Unit 1771